United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2999
                                  ___________

Willie Wilks,                          *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Robert Mundt, Warden,                  *
                                       *      [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                         Submitted: January 22, 2002
                             Filed: January 30, 2002
                                  ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Federal inmate Willie Wilks appeals the District Court’s1 dismissal with
prejudice of his 28 U.S.C. § 2241 habeas corpus petition. After de novo review, see
United States v. Lurie, 207 F.3d 1075, 1076 (8th Cir. 2000), we affirm.

      Wilks sought § 2241 relief because the Bureau of Prisons denied his request
to remove the Sex Offender Public Safety Factor from his Custody Classification

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
John M. Mason, United States Magistrate Judge for the District of Minnesota.
Form. We agree with the District Court that the stigma Wilks faced as a result of his
classification, without more, failed to implicate a protected liberty interest upon
which he could base his procedural due process claim. See Moody v. Daggett, 429
U.S. 78, 88 n.9 (1976) (noting that prison classification and eligibility for
rehabilitative programs in federal system are matters delegated by Congress to
discretion of federal prison officials and thus implicate “no legitimate statutory or
constitutional entitlement sufficient to invoke due process”). Wilks, who is due to
be released early based on good-time credits he has earned, conceded that his
completion of a drug-treatment program would merely make him eligible for—not
guarantee—an even earlier release. Cf. Sandin v. Conner, 515 U.S. 472, 487 (1995)
(concluding that because nothing in state code required parole board to deny parole
in face of misconduct record, and because misconduct record did not inevitably affect
duration of inmate’s confinement but was just one of many considerations in parole
decision, the mere possibility that disciplinary committee's misconduct finding would
influence later parole decision was “too attenuated to invoke the procedural
guarantees of the Due Process Clause”). Further, even if the classification implicated
a protected liberty interest, we would hold that—because the classification was based
in Wilks’s case on actual convictions—the review he received when he challenged
it administratively met minimum procedural due process requirements. Cf. Neal v.
Shimoda, 131 F.3d 818, 831 (9th Cir. 1997) (holding that state prisoner received due
process when prison notified him that his classification as a sex offender was based
on his prior sex-offense conviction).

      We decline to consider Wilks’s collateral challenge to the prior sex-offense
convictions upon which his classification was based, and we deny his pending
motion.

      Accordingly, we affirm. See 8th Cir. R. 47B.




                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-